Citation Nr: 1330305	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  12-33 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lexington, Kentucky


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred from UK HealthCare from August 24, 2009, to August 25, 2009.


REPRESENTATION

Appellant represented by:	


WITNESSES AT HEARING ON APPEAL

The Veteran, M.W., D.B.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel
INTRODUCTION

The record reflects that the Veteran served on active duty from July 1975 to May 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision of the Department of Veterans Affairs Medical Center (VAMC) in Lexington, Kentucky.

In August 2013, the Veteran, M.W., and D.B. testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is included in the medical reimbursement file.

The Board has not only reviewed the available physical file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence. 

The matter of entitlement to payment of or reimbursement for unauthorized medical expenses of $869.20 incurred on November 17, 2009, and on April 27, 2010, for emergency transportation to a VA facility, appears to have been raised in a June 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

It was indicated at hearing that the Veteran attempted to go to a VA health care provider but waited too long and was forced to go to a private provider.

While a medical reimbursement file is available for review to the Board, the Veteran's claims file, including any service records or records of VA treatment, has not been associated with this medical file and is not available for review. 

Also, during her August 2013 Board hearing, the Veteran was represented by Mary Fortune, Attorney, who also appears to have also submitted written argument on the Veteran's behalf.  

However, the available record does not indicate that Veteran has formally granted a power-of-attorney in favor of Mary Fortune with regard to the claim on appeal.  See 38 C.F.R. § 14.631.  If this was sent and simply not associated with the claims file in time for this decision (the case was expedited), the form should simply be associated with the file at this time. 

The record reflects that the Veteran received emergency treatment from UK HealthCare from August 24, 2009, to August 25, 2009, for hypertensive urgency and clinical indication of stroke, eventually diagnosed as hypertensive encephalopathy.  

The Veteran submitted an invoice reflecting $18,822.45 in medical expenses incurred from UK HealthCare for those two days (it appears), which was the amount considered in the AOJ's adjudication of her claim for reimbursement.  In this regard, it is important for the Veteran to understand that it is unclear from this record what this medical bill is for and at what point it was medically feasible for the Veteran to move to a VA health care facility.       

Further, subsequent bills submitted by the Veteran from UK HealthCare dated in June and July 2010 reflect that the amount of $18,822.45 was adjusted for "Insurance Payments/Adjustments" of $3,764.49, so that the payment due was noted to be $15,057.96.  

In this regard, the Board needs to be clear:  What is the reimbursement amount being requested?  What was the final bill?

In this regard, the bill also stated under the heading "Insurance Information" that there was no insurance on file, but the above appears to indicate that the Veteran was, if fact, insured, to some degree (but this is unclear).

In this regard, it is important for the Veteran to understand that VA is not an "insurance provider" and can only reimburse in highly limited instances limited by Congress.  

Accordingly, the case is REMANDED for the following action:

1)  Produce the Veteran's claims file, including any service records and records of VA treatment contained therein, and associate it with the medical reimbursement file.

2)  Request that the Veteran clarify the following:

a) Whether she wishes to be represented by Mary Fortune, Attorney, and send her a VA Form 21-22a (Appointment of Attorney or Agent as Claimant's Representative) to properly grant power of attorney to any such attorney, if such form has not already been completed and associated with the claims file. 

b) The amount of payment of, or reimbursement requested, for unauthorized medical expenses incurred from UK HealthCare from August 24, 2009, to August 25, 2009, considering the submitted invoice for $18, 822.45, and the bills for $15,057.96.

c) What, if any, coverage the Veteran had under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment received from UK HealthCare on August 24, 2009, and August 25, 2009 (does the Veteran has health care coverage?). 

3) After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and her attorney, if any, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



